Citation Nr: 0907654	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-28 268	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine on and after 
August 12, 2005.  



REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to February 
2004.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Milwaukee, Wisconsin, (hereinafter RO).  
The case was remanded by the Board for additional development 
in June 2008 and is now ready for appellate review.  
Subsequent to this remand, a 100 percent rating was assigned 
for post-traumatic stress disorder.  As such, the additional 
issue addressed in the June 2008 remand of entitlement to a 
total disability rating for compensation based on individual 
unemployability is now moot.  See 38 C.F.R. § 4.16.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  On and after August 12, 2005, the Veteran's degenerative 
disc disease of the lumbar spine did not result in 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during a 12 month period.  

2.  On and after August 12, 2005, the Veteran's degenerative 
disc disease of the lumbar spine did not result in limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine on and 
after August 12, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5243 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008); Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's claim for 
service connection for degenerative disc disease was granted 
by a September 2004 rating decision, and disability ratings 
and effective dates were assigned by this rating decision and 
a subsequent rating decision issued in August 2006.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  The RO obtained the private 
treatment records requested in the June 2008 remand and the 
Veteran was also afforded the VA examination of the back 
requested therein.   Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the Veteran appealed the initial rating 
assigned for his degenerative disc disease, the entire body 
of evidence has been considered in the adjudication of the 
Veteran's appeal.    Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007)(staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2008).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2008). 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2006) Note (1).  In this 
case, separate noncompensable ratings have been assigned for 
left axonal and demyelinating peroneal neuropathy and right 
sciatica radiculopathy.  The propriety of these ratings not 
currently a matter for adjudication.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC  5243.  For purposes of evaluations 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.  

In this case, service treatment records indicate that after 
being stabbed on multiple occasions in the torso and 
extremities in 2001, the Veteran suffered from continuing 
pain and numbness in the paraspinal region.  An August 2003 
Medical Evaluation Board summary indicated magnetic resonance 
imaging showed degenerative disc disease and herniation at 
L5-S1.  As such, a September 2004 rating decision granted 
service connection for degenerative disc disease of the back 
at a disability rating of 10 percent effective from March 1, 
2004.  The Veteran appealed this rating, and while his appeal 
was pending, the rating was increased to 20 percent, 
effective from August 12, 2005, by an August 2006 rating 
decision.  Therefore, the first matter for consideration was 
whether the Veteran was entitled to a rating in excess of 10 
percent for his service connected low back disorder prior to 
August 12, 2005.  See Fenderson, supra.  The June 2008 Board 
decision that preceded the remand found that the Veteran was 
not entitled to an initial rating in excess of 10 percent for 
degenerative disc disease prior to August 12, 2005. 

Turning next to the question remaining on appeal; namely, 
whether a rating in excess of 20 percent may be assigned on 
and after August 12, 2005, pertinent evidence to consider in 
making this determination includes VA outpatient treatment 
reports dated through 2008, as well as a private medical 
record dated in March 2007 obtained pursuant to the remand, 
that reflect continuing treatment for back pain.  A VA 
examination in June 2006 resulted in an assessment of chronic 
lumbar strain that had "worsened over the past couple of 
years."  It was indicated that the Veteran had constant back 
pain "that flares at least one time per week."  The 
physical examination of the lumbar spine revealed no 
vertebral tenderness or paraspinal muscle tenderness or 
spasm.  There was some mild paraspinal tenderness immediately 
superior to the lumbar paraspinals.  Motion was to 80 degrees 
of flexion with pain at the extreme of such motion that 
limited further motion; extension to 35 degrees without pain 
and lateral rotation and lateral bending to 30 degrees to 
each side without pain.  The examiner noted that the 
Veteran's functional range of lumbar motion was not 
significantly affected by pain, weakness, flareups, 
incoordination or fatigue.  X-rays were interpreted as 
showing no significant degenerative changes and mild left 
convex scoliosis.  A November 2006 opinion from this 
physician was that the Veteran was not able to perform manual 
labor or jobs requiring lifting greater than 20 pounds, 
sitting longer than one hour at a time or prolonged standing 
or walking. 

Reports from the VA examination completed in July 2008 as 
requested by the Board remand show the  Veteran describing 
constant "5/7" pain in the low back with flareups once or 
twice a month that increase to "8-9/10" in intensity.  It 
was indicated the Veteran was on high dose narcotics for the 
pain.  The Veteran did not report any radicular symptoms or 
problems with ambulation.  Upon physical examination, there 
were no palpable muscle spasms or tenderness.  Range of 
motion testing of the thoracolumbar spine showed forward 
flexion to 70 degrees limited by pain, extension to 20 
degrees limited by pain, left and right lateral flexion to 30 
degrees with pain at the end range of motion and left and 
right lateral rotation to 15 degrees with pain throughout 
this motion.  There was no additional functional loss noted 
due to pain, pain on repetitive use, fatigue, weakness, lack 
of endurance or incoordination.  

An increased (40 percent rating) may be assigned if the 
evidence demonstrates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during a 12 month period.  Such episodes in 
the manner and number required by regulation are not 
demonstrated by the clinical evidence dated on and after 
August 2, 2005.  An increased (40 percent) rating may also be 
assigned if the evidence on and after August 12, 2005, showed 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Such limitation of motion is not demonstrated, or 
even approached, by the pertinent clinical evidence set forth 
above, nor does this evidence show favorable ankylosis of the 
entire thoracolumbar spine.  As such, a rating in excess of 
20 percent rating for the Veteran's intervertebral disc 
disease on and after August 12, 2005, cannot be assigned. 

In making the determinations above, the Board considered the 
provisions of 38 C.F.R. § 4.40 concerning proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the clinical evidence has not 
shown that entitlement to increased compensation for the 
period in question is warranted on the basis of loss of 
motion, weakness, excessive fatigability or lack of endurance 
or incoordination during flareups of back pain or after 
repetitive use.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalizations due to his back disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his degenerative disc disease than was demonstrated by the 
evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
an increased initial rating in excess of 20 percent on and 
after August 12, 2005, must be denied.   Gilbert, 1 Vet. App. 
at 49.   


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine on and after 
August 12, 2005, is denied.   



____________________________________________

 Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


